Citation Nr: 1102319	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-22 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for the service-connected posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that decision, the RO granted service connection 
for PTSD and assigned an initial 10 percent rating, effective 
from May 2, 2007.  

While the appeal was pending, but before it was certified to the 
Board, the RO issued another rating decision in May 2009 that 
increased the initial disability rating for the service-connected 
PTSD to 30 percent, effective from May 2,2007, the effective date 
of service connection.  As the award is not a complete grant of 
benefits, the issue remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

In June 2010, the Veteran testified at a video conference hearing 
at the RO before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A transcript of his testimony is associated with 
the claims file.  At the hearing, the Veteran submitted 
additional evidence, and waived initial review of the newly 
submitted evidence by the RO.  As such, the Board may proceed 
without prejudice to the Veteran.  

There is some question as to whether the Veteran can no 
longer maintain employment due to his PTSD.  As such, the  
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  





FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's 
service-connected PTSD has, as likely as not, been manifested by 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation, near-continuous panic, depression and anxiety, 
anger, impaired impulse control affecting his ability to function 
independently, appropriately, and effectively; difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain effective 
work and social relationships.  

2.  Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name has never been 
demonstrated.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for the 
assignment of an initial 70 percent rating, but no higher, for 
the service-connected PTSD have been more nearly approximated 
since the effective date of service connection.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.130 including Diagnostic Code 9411 (2010).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

Proper notice regarding service connection claims was provided to 
the Veteran in May 2007, prior to the initial grant of service 
connection.  

With regard to the increased rating claim, here, the Veteran is 
challenging the initial rating assigned following the grant of 
service connection.  In cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Thus, no further 
notice was required once service connection was granted.    See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

That notwithstanding, the RO provided the Veteran with a 
subsequent duty-to-assist letters in October 2008 that 
specifically provided notice of how to substantiate an increased 
rating claim, and provided the rating criteria for rating 
psychiatric disabilities.  The October 2008 notice letter was 
followed by readjudications of the claim by way of a May 2009 
statement of the case (SOC) and then a September 2009 
Supplemental Statement of the Case (SSOC).  

Moreover, the notices provided to the Veteran over the course of 
the appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claim.  The Veteran has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran a VA examination, and 
afforded the Veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Increased Ratings

The Veteran seeks a higher rating for the service-connected PTSD.  
He asserts that his PTSD symptoms have worsened to the point of 
near-continuous panic, suicidal ideation, and a limited ability 
to maintain employment.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected PTSD has been assigned an initial 
30 percent rating since May 2, 2007.  In cases such as this, 
where the Veteran appeals the initial rating assigned for a 
service-connected disability, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate periods 
of time based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign a rating based on all the evidence of record that 
bears on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign a 
rating solely on the basis of social impairment.  See 38 C.F.R. § 
4.126.  Age may not be considered as a factor in evaluating a 
service-connected disability.  38 C.F.R. § 4.19.

Diagnostic Code 9411 governs ratings for PTSD, based on the 
regulations set forth in 38 C.F.R. § 4.126 and § 4.130, the 
General Rating Formula for Mental Disorders.

Under Diagnostic Code 9411, a 10 percent evaluation is warranted 
when the veteran exhibits occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; when symptoms are controlled by 
continuous medication.  

A 30 percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent evaluation is warranted when the veteran exhibits 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  

The next higher, 70 percent, evaluation is warranted for a mental 
disorder where the veteran exhibits occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical; obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating Formula 
for Mental Disorders are total occupational and social 
impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 
2004).

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), 
p. 32].  A GAF score of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Id.  An 
examiner's classification of the level of psychiatric impairment 
at the moment of examination, by words or by a GAF score, is to 
be considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).  

During the appeal period, the Veteran was afforded a VA 
psychiatric examination in February 2008.  The examiner noted 
that the Veteran attended both group and individual therapy, 
which was helpful for treatment of his PTSD.  The report also 
noted that the Veteran's treatment included anti-anxiety 
medications.  The Veteran had been married for 35 years and 
reportedly got along with his wife and two daughters.  He 
attended church and worked on cars in his garage.  He had no 
history of assaultiveness.

The Veteran presented clean and casually dressed.  He was 
cooperative, friendly and attentive.  Mood was "good" and 
affect was appropriate.  The Veteran was oriented in all spheres.  
Thought process and content were unremarkable.  The Veteran 
denied hallucinations and delusions, obsessive or ritualistic 
behavior.

The Veteran had difficulty falling asleep.  The Veteran reported 
panic attacks.  Impulse control was noted to be good and there 
were no current homicidal or suicidal thoughts, or inappropriate 
behavior.  He also had no episodes of violence and was able to 
maintain minimum personal hygiene and perform activities of daily 
living.  

The Veteran's PTSD symptoms included persistent re-experiencing 
of the traumatic events that he witnessed during service in 
Vietnam.  The Veteran had distressing dreams, (nightmares about 3 
times per week) intrusive thoughts, intense psychological 
distress at exposure to internal or external cues that symbolized 
or resembled an aspect of the traumatic event (he is 
hypersensitive to noises, and feels anxious several times per 
week).  The Veteran also had avoidance behavior, hypervigilance, 
and exaggerated startle response.  He had flashbacks.  There was 
clinically significant distress or impairment in social 
occupational functioning.  

The examiner's impression was PTSD with a Global Assessment of 
Functioning (GAF) of 65.  The examiner noted that the Veteran did 
not socialize except for attending church.  He avoided crowds and 
his symptoms sometimes caused him to have to leave activities.  
The examiner opined that there was occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to PTSD signs and symptoms, but felt that 
the Veteran generally functioned satisfactorily.  

Although the examination in February 2008 noted a Global 
Assessment of Functioning (GAF) scores of 65, which corresponds 
to mild to moderate impairment, the other evidence of record 
paints a more severe picture of the Veteran's PTSD.  

The other evidence of record includes the Veteran's hearing 
testimony, numerous VA outpatient mental health records dating 
back to 2006, and statements from family and friends.  These 
records, which contain opinions of mental health care workers and 
family members who actually knew the Veteran and witnessed his 
behavior, as opposed to the VA examiner who collected data in a 
one-time interview setting, collectively show that the Veteran 
has, since service, had occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
judgment, thinking and mood, such that the criteria for the 
assignment of a 70 percent rating is more nearly approximated.  
The VA mental health records, for example, show that the Veteran 
attended therapy fairly regularly from December 2006 through the 
present time.  These records also show that, for example, in 
February 2007, the Veteran was becoming a homebody because he had 
lost interest in things that he used to enjoy such as fishing and 
drag racing.  This psychology note also shows that the Veteran 
was having routine intrusive thoughts and flashbacks about the 
war.  He worked just to avoid thinking about the war.  He avoided 
watching movies, news or anything that reminds him of war.  
Global Assessment of Functioning (GAF) was listed as 50.  

These record do not describe the Veteran's mood as "good," but 
rather, they note his mood to be, for example, nervous and 
depressed, with moderately restricted affect.  Other records from 
2007 describe the Veteran as very moody and irritable in May 
2007, and the Veteran's mood was noted to be slightly dysphoric 
in June 2007.  In July 2007, the Veteran's mood was slightly 
anxious.  The Veteran regularly reported consistent flashbacks at 
his therapy sessions.  

VA mental health treatment records from 2008 show even lower 
Global Assessment of Functioning (GAF) scores.  A March 2008 
medication appointment noted a GAF of 40.  The examiner noted 
that the Veteran's concentration and attention were impaired as 
evidence by "ability to attend the interview with difficulty."  

By June 2008, the Veteran acknowledged that he had thoughts of 
suicide, although he did not have a current plan.  The Veteran 
reportedly had never discussed these feelings previously.  
Suicidal thoughts were noted again the following month.  

The Veteran's GAF of 40, which was again noted in August 2008 and 
September 2008, was further reduced to 30 in October 2008.  At 
that time, the Veteran was examined by a VA staff psychiatrist.  
He continued to report suicidal ideation.  He reported to an 
examiner that he could not really put a finger on why his 
symptoms were worsening, but did note that he was having more 
frequent flashbacks perhaps because he was taking classes near an 
airport and the airplane noise often triggered the flashbacks.  
The Veteran also noted that his nightmares were more frequent and 
believed that his medications, which were at their highest doses, 
were becoming ineffective.  The Veteran acknowledged that he was 
not coping well.  The Veteran's wife reported that the Veteran 
yelled and thrashed around more often during his sleep than 
previously.  The Veteran's wife also noted that the Veteran 
appeared quite anxious and depressed on a daily basis.  The 
Veteran also reported that he often thinks he hears someone 
calling him and thinks he sees someone out of the corner of his 
eye, but when he turns to look there is nobody there.  
Additionally, the Veteran also continued to avoid public 
situations, and startled easily.  The examiner specifically 
stated, "Energy is poor and he is divulging information to 
myself and his wife that he did not divulge previously, which is 
very serious in content, therefore the process of EC form and 
being walked to the ER for further evaluation was explained to 
them both and the Resident Physician, [redacted] notified."

Records from October and November 2008 reveal that the Veteran 
was admitted for a short period of time for observation as a 
result of his suicidal ideation.  

GAF in February 2009, September 2009, and March 2010 was 
consistent at 45.  VA mental health treatment records as recent 
as May 2010 show that the Veteran continued to have a significant 
number of flashbacks and nightmares, and continued with regular 
therapy sessions.  

The Veteran submitted letters from his wife, his child and his 
pastor.  There statements regarding the severity of the Veteran's 
PTSD symptoms are much more consistent with the findings shown in 
the VA outpatient mental health records than the findings 
reported on the February 2008 VA examination.  

Moreover, the Veteran's hearing testimony is also consistent with 
the findings reported by the Veteran's therapist and VA 
psychiatrists who have consistently treated the Veteran over the 
last 4 years.  At the hearing, the Veteran reiterated that he had 
daily anxiety, that he had been hospitalized for panic attacks, 
and that he continued to have consistent flashbacks and 
nightmares.  

In sum, the Veteran's family, pastor, and health care workers, 
those people with whom he has an ongoing relationship, have 
provided evidence which shows that the level of severity of the 
Veteran's PTSD more nearly approximates the criteria for a 70 
percent rating since the effective date of service connection.  
These records reflect that the Veteran has been experiencing 
near-continuous panic, anxiety and depression since service 
connection was granted, flashbacks, intrusive thoughts, insomnia 
that is interfering with his ability to perform occupational 
tasks, and an overall inability to cope with his experiences in 
Vietnam.  The mental health records also show that the Veteran 
has struggled with suicidal ideation for some time, which he has 
only recently divulged to his therapist and wife; and, his 
flashbacks are often triggered by every day events such as 
airplane noise.  Furthermore, the Veteran is clearly not a 
violent man and has the ability to appear stable during an 
examination.  These nuances are significant, because they can 
explain why his disability picture appears less severe in the VA 
examination report of February 2008.  The Veteran's testimony and 
mental health records reflect, however, that the Veteran has 
severe depression and anxiety, with suicidal ideation.  The 
Veteran has ongoing flashbacks and nightmares, and it appears he 
may also be having some hallucinations given his recent reports 
of hearing his name called but finding nobody present.  As such, 
the VA mental health records, hearing testimony, and lay 
statements, which are competent and credible, carry greater 
weight and have more probative value than the VA examination 
report in this case.  

Despite being consistently well-groomed, oriented in three 
spheres, and displaying good hygiene on examination, the 
Veteran's emotional instability is severe, as reflected in the 
level of depression, isolation, anxiety, irritability, frequency 
of flashbacks and nightmares, and lack of interest in almost 
everything.  The Veteran's prominent symptoms include severe 
anxiety, depression, paranoia, suicidal ideation, chronic (near-
continuous) panic, reclusiveness, anger, and insomnia with 
nightmares and flashbacks.  These symptoms are consistent with 
the lower GAF scores averaging in the 40's as provided by the 
Veteran's VA therapist and psychiatrists throughout the appeal 
period.  

The overall level of severity of the Veteran's PTSD has more 
nearly approximated the criteria for the assignment of a 70 
percent rating since the effective date of service connection, 
exhibiting occupational and social impairment with deficiencies 
in most areas, such as work, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation,  
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; difficulty 
in adapting to stressful circumstances and an inability to 
establish and maintain effective relationships.  The Veteran also 
has panic attacks, anger, flashbacks, sleep problems, nightmares, 
hypervigilance, paranoia, an easy startle reflex, depression, 
anxiety, blunted affect and fair insight and judgment.  These 
signs and symptoms show that the criteria for a 70 percent rating 
are approximated.  

The evidence does not however show that the criteria for a 100 
percent rating are met or approximated.  Specifically, there is 
no evidence of symptoms such as grossly inappropriate behavior, 
persistent danger of hurting himself or others, or an inability 
to perform activities of daily living.  At no point has his 
behavior been described as grossly inappropriate.  The Veteran 
has consistently acted appropriately at all examinations and he 
is able to engage in activities of daily living and remain well-
groomed.  He has remained married to his wife for a number of 
years and reportedly gets along with his children.  Although he 
once tried to choke his wife in his sleep, he has otherwise never 
been shown to be a danger to others, and, although he has 
suicidal thoughts, the evidence as a whole does not show that he 
is a persistent danger to himself.  In addition, gross impairment 
in thought processes or communication is not shown.  His thought 
processes were assessed as normal upon VA examination and the 
Veteran has always been able to provide meaningful and coherent 
statements to examiners and to the RO regarding his disabilities.  
The Veteran is not disoriented to time or place as shown by 
findings on VA examination and outpatient treatment reports nor 
does he report such disorientation.  Finally, the Veteran has no 
trouble recalling names of close relatives, occupation or his own 
name.  Although he prefers to remain isolated, and shows ongoing 
severe anxiety, he nevertheless is able to leave the home, 
communicate with physicians, and the like.  While there is a 
possibility that he does experience hallucinations, they are not 
shown by the evidence as a whole to be persistent, so this alone 
is insufficient to warrant a higher evaluation.  The other signs 
and symptoms and their severity have been considered in assigning 
the 70 percent evaluation.  In sum, the evidence does not 
otherwise show that he has total occupational and social 
impairment. 

Given the facts in this case, the criteria for the assignment of 
a 70 percent rating, but not higher, have been met in accordance 
with the provisions of Diagnostic Code 9413, since the effective 
date of service connection.  The Board notes that all psychiatric 
symptoms have been considered in reaching the above conclusion. 
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Consideration has been given to whether the Veteran was entitled 
to "staged" ratings for the service-connected PTSD as prescribed 
by the Court in Fenderson v. West, 12 Vet. App. 119 (1999).  The 
overall totality of the evidence of record does not establish 
that the service-connected disability has been 100 percent 
disabling at any time during the appeal period.  



III.  Extra Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has 
also been considered.  See Thun v. Peake, 22 Vet. App. 111 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, there has been no showing that the service-connected 
PTSD under consideration here has otherwise rendered 
impracticable the application of the regular schedular standards.  
The regular schedular standards contemplate the symptomatology 
shown in this case as was discussed above.  The assignment of a 
70 percent disability evaluation contemplates that there is 
commensurate industrial impairment.  In essence, there is no 
evidence of an exceptional or unusual disability picture in this 
case which renders impracticable the application of the regular 
schedular standards.  As such, referral for consideration for an 
extraschedular evaluation is not warranted here.  See 38 C.F.R. § 
3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial schedular rating of 70 percent, but no higher, for the 
service-connected PTSD is granted, subject to the regulations 
controlling to disbursement of VA monetary benefits.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


